Citation Nr: 0902450	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-20 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for lumbar spine disability 
(back disability).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The appellant served on active duty from January 1982 to May 
1982.  She has unverified periods of Active Duty for Training 
(ACDUTRA) and Inactive Duty for Training (INACDUTRA) with the 
U.S. Army Reserves (USAR).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant claims that her current disability of the 
lumbar spine is due, in part, to a period of training with 
the USAR from October 2-3, 1993.  The Board observes that the 
National Personnel Records Center (NPRC) has indicated that 
there was no documentation that placed the appellant on 
ACDUTRA from October 2-3, 1993.

While the record contains strong anecdotal evidence from the 
appellant and the Team Director of the 34th JAG Detachment 
that the appellant underwent USAR physical training (PT) on 
the dates in question, only service department records can 
establish if and when a person was serving on active duty, 
ACDUTRA, or INACDUTRA.  Cahall v. Brown, 7 Vet. App. 232, 237 
(1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 
38 C.F.R. § 3.203, limiting the type of evidence accepted to 
verify service dates.

The RO must obtain an answer from the NPRC, or any other 
appropriate agency such as the 34th JAG Detachment of the 
USAR, as to whether the appellant had a period of ACDUTRA or 
INACDUTRA from October 2-3, 1993.  Otherwise, the Board has 
no basis to even consider a service connection claim based 
upon this claimed time period.  See 38 U.S.C.A. §§ 101(24), 
1110.

Important also in this case, the record reflects that the 
appellant incurred a work-related injury on September 25, 
1993, as the result of a personal assault.  Her symptoms 
included pain in the lower back and hip.  An October 4, 1993 
private treatment record includes the appellant's report of 
undergoing Reserve PT on October 2-3, 1993.  She failed this 
test and felt "severe pain in the lower back" upon doing 
sit-ups.  In December 1994, the appellant informed her 
treating physician that her pain "became more severe" after 
her PT test.  She later recalled hearing something "pop" in 
her back, causing immediate pain, after the PT test.  These 
records also reflect subsequent injuries to the back, with 
multiple surgical procedures being performed.

Notably, all of the above-mentioned statements were recorded 
contemporaneous in time to the alleged events and a decade 
prior to filing a compensation claim with VA, which adds an 
element of credibility and reliability to appellant's 
assertions.  Furthermore, a letter from the Team Director of 
the 34th JAG Detachment corroborates the appellant's 
assertions of being in considerable pain and failing her PT 
test in October 1993.

If ACDUTRA or INACDUTRA is verified for the period of October 
2-3, 1993, the appellant should be afforded VA examination to 
determine whether any current disability of her lumbar spine 
results from injury during this period of USAR service.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).

Finally, the Board notes that the appellant reported in May 
2006 that some of her relevant treatment records were not 
available, but possibly in the possession of the Social 
Security Administration (SSA).  Unfortunately, SSA cannot 
locate the appellant's records.  Potential custodians of 
these records, and other relevant information, include the 
Oklahoma Workers' Compensation Court and/or Attorneys J.H. or 
D.D. who were involved in the workers' compensation matter.  
The RO should obtain the appellant's authorization to obtain 
any records in the possession of these potential custodians 
of records.

Simply stated, the Board wants all records regarding all her 
back injuries.  The appellant is asked to supply these 
records, when possible. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC, or any other 
appropriate agency such as the 34th JAG 
Detachment of the USAR, to verify whether the 
appellant had a period of ACDUTRA or 
INACDUTRA from October 2-3, 1993.

2.  Obtain the appellant's authorization to 
obtain any records of her workers' 
compensation claim in the possession of the 
Oklahoma Workers' Compensation Court and/or 
Attorneys J.H. or D.D.

3.  If, and only if, ACDUTRA or INACDUTRA is 
verified for the period of October 2-3, 1993, 
the appellant should be afforded VA 
examination to determine whether any current 
disability of the lumbar spine results from 
injury during this period of reserve service.  
The claims folder must be made available to 
the examiner for review.  

The examiner should be requested to provide 
opinion as to whether it is at least as 
likely as not that any current disability of 
the lumbar spine was caused or aggravated by 
injury during the period of ACDUTRA or 
INACDUTRA from October 2-3, 1993.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.

Temporary or intermittent flare-ups of a 
pre-existing injury or disease are not 
sufficient to be considered 
"aggravation" unless the underlying 
condition, as contrasted with symptoms, 
has worsened.

The examiner is requested (but not 
required) to discuss the significance of 
the appellant's work-related injury on 
September 25, 1993, her description of 
symptoms during USAR PT training contained 
in private clinical records dated October 
4, 1993 and December 1994, and any 
additional evidence concerning subsequent 
back injuries.

A complete rationale must be provided for 
any opinion offered.  If the VA examiner 
concludes that an opinion cannot be 
offered without engaging in speculation 
then she/he should indicate this.  
However, the examiner should explain why 
it would be speculatory to provide an 
opinion.

4.  Upon completion of the above, 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, provide 
the appellant and her representative a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

